DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 04/24/2020 is acknowledged. Claims 1-43 are canceled and claims 44-63 are new.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
A. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A hybrid polypeptide comprising an amino acid sequence of a first tick CKBP polypeptide or a variant thereof and an amino acid sequence of a second tick CKBP polypeptide or a variant thereof, wherein said hybrid polypeptide has an altered chemokine binding profile compared to the first or second tick CKBP polypeptide; a polynucleotide encoding said hybrid polypeptide; a vector and a host cell comprising said polynucleotide; a pharmaceutical composition comprising said hybrid polypeptide; a method of producing said hybrid polypeptide; a method of treatment (either in vivo or in a subject); and a method of detecting or diagnosing with a detectably-labeled hybrid polypeptide.
A polypeptide comprising (a) all or part of an amino acid sequence shown in any one of SEQ ID NOs 45-72 or (b) all or part of an amino acid sequence having at least 70% homology or identity to a sequence of (a) over its entire length, wherein said polypeptide binds at least one CXC chemokine; a polynucleotide encoding said polypeptide; a vector and a host cell comprising said polynucleotide; a pharmaceutical composition comprising said polypeptide; a method of producing said polypeptide; a 
A polypeptide comprising (a) all or part of an amino acid sequence selected from SEQ ID NO: 88, 89 and 103 to 109 or (b) all or part of an amino acid sequence having at least 70% homology or identity to a sequence of (a) over its entire length, wherein said polypeptide binds at least one chemokine selected from CCL8, CCL7 and CCL18; a polynucleotide encoding said polypeptide; a vector and a host cell comprising said polynucleotide; a pharmaceutical composition comprising said polypeptide; a method of producing said polypeptide; a method of treatment (either in vivo or in a subject); and a method of detecting or diagnosing with a detectably-labeled polypeptide.
A combination of two or more polypeptides according to species (1); a polynucleotide encoding said combination; a vector and a host cell comprising said polynucleotide combination; a pharmaceutical composition comprising said polypeptide combination; a method of producing said polypeptide; a method of treatment (either in vivo or in a subject); and a method of detecting or diagnosing with a detectably labeled combination.
A combination of two or more polypeptides according to species (2); a polynucleotide encoding said combination; a vector and a host cell comprising said polynucleotide combination; a pharmaceutical composition comprising said polypeptide combination; a method of producing said polypeptide; a method of treatment (either in vivo or in a subject); and a method of detecting or diagnosing with a detectably labeled combination.
A combination of two or more polypeptides according to species (3); a polynucleotide encoding said combination; a vector and a host cell comprising said polynucleotide combination; a pharmaceutical composition comprising said polypeptide combination; a method of producing said polypeptide; a method of treatment (either in vivo or in a 
An antibody or a fragment thereof which specifically binds a polypeptide according to species (1).
An antibody or a fragment thereof which specifically binds a polypeptide according to species (2).
An antibody or a fragment thereof which specifically binds a polypeptide according to species (3).

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Each species are distinct proteins that do not share a special technical feature. For instance, SEQ ID NO: 45 and SEQ ID NO: 46 share only 61.9% similarity:
Run on:         August 16, 2021, 09:16:37 ; Search time 1 Seconds
                                           (without alignments)
                                           0.004 Million cell updates/sec

Title:          US-16-784-920-45
Perfect score:  375
Sequence:       1 GSKQPGAAGSSSDSVEAVFC..........NTEGSCMKFSGDYDYPTPEA 66

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 68 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf
SEQ ID 45 VS. 46:
Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-784-920-46.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description

     1     232   61.9     68  1  US-16-784-920-46           Sequence 46, Appl


                                    ALIGNMENTS

RESULT 1
US-16-784-920-46

  Query Match             61.9%;  Score 232;  DB 1;  Length 68;
  Best Local Similarity   60.6%;  
  Matches   40;  Conservative    9;  Mismatches   17;  Indels    0;  Gaps    0;

Qy          1 GSKQPGAAGSSSDSVEAVFCPTNCTKGTNGAWSGCSDDCICVHVGENTEGSCMKFSGDYD 60
              || |     ||::| :|||| ||||:||:||||||  || ||||| :||| |::  ||:|
Db          1 GSNQLSGPQSSANSNDAVFCDTNCTQGTDGAWSGCRGDCFCVHVGNSTEGRCIELIGDFD 60

Qy         61 YPTPEA 66
              | || |
Db         61 YSTPGA 66


Search completed: August 16, 2021, 09:16:38
Job time : 1 secs

In addition, SEQ ID NOs: 45 and 88 share only 4.5% sequence similarity:
GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 11, 2021, 12:45:36 ; Search time 1 Seconds
                                           (without alignments)
                                           0.001 Million cell updates/sec

Title:          US-16-784-920-45
Perfect score:  375
Sequence:       1 GSKQPGAAGSSSDSVEAVFC..........NTEGSCMKFSGDYDYPTPEA 66

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 16 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries


                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      17    4.5     16  1  US-16-784-920-88           Sequence 88, Appl


                                    ALIGNMENTS


RESULT 1
US-16-784-920-88

  Query Match              4.5%;  Score 17;  DB 1;  Length 16;
  Best Local Similarity   75.0%;  
  Matches    3;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         58 DYDY 61
              | ||
Db          2 DEDY 5


Search completed: September 11, 2021, 12:45:36
Job time : 1 secs

Thus the polypeptide sequences do not share a special technical feature.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim are generic. There are no truly generic claims since the independent claim 44 recites the species.

A-a. This application contains claims directed to more than one species of the generic invention. The following is a sub-species of the species set forth above in “A”. These sub-species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The sub-species are as follows: 
Please elect a mode of treatment, namely, treatment with: (i) a polypeptide or combination; (ii) a polynucleotide or vector; or (iii) a host cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Treatment with a polypeptide requires different steps and a different agent then treatment with either a polynucleotide/vector or a host cell. Because the treatment methods each require different steps and agents, they do not share a special technical feature.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic. Claim 57, 58 and 60 depend from claim 44, which recites species, thus there are no truly generic claims. 
A-b. This application contains claims directed to more than one species of the generic invention. The following is a sub-species of the species set forth above in “A”. These sub-species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The sub-species are as follows: 
Please elect one of the diseases/conditions as recited in claim 61, parts (d), (e) or (f). 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. A special technical feature of atherosclerosis is not shared by the species of influenza, for instance. A special technical feature is not shared among the species listed in claim 61 because they have non-overlapping patient populations             .  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic. Claim 61 ultimately depends from claim 44, which recites species, thus there are no truly generic claims. 
B. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Regarding claim 50 please elect one of the SEQ ID NOs: 1-72 corresponding to part (a) and one of the SEQ ID NOs: 1-72 corresponding to part (b). Regarding claim 53, please elect one of SEQ ID NOs: 45-60, 64 and 65.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each species are distinct proteins that do not share a special technical feature. For instance, SEQ ID NOs: 1 and 2 share only 29.6% sequence similarity:
GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 11, 2021, 12:58:42 ; Search time 1 Seconds
                                           (without alignments)
                                           0.010 Million cell updates/sec

Title:          US-16-784-920-1
Perfect score:  594
Sequence:       1 AEKSLDSDSSGEDYELWTQG..........NGRSDVCFKRTWEENNKAMA 106

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 97 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-784-920-2.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     176   29.6     97  1  US-16-784-920-2            Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-16-784-920-2

  Query Match             29.6%;  Score 176;  DB 1;  Length 97;
  Best Local Similarity   39.3%;  
  Matches   35;  Conservative    9;  Mismatches   45;  Indels    0;  Gaps    0;

Qy         12 EDYELWTQGCPFLVAENRTGFGTTVSCQHNCNGAIEKVPEGEPCYTIGEDGLGRMKLNLP 71
              |||:  |  ||| |  |:|     | |   |||  :|: :|  || :      ||   | 
Db          8 EDYDYGTDTCPFPVLANKTNKAKFVGCHQKCNGGDQKLTDGTACYVVERKVWDRMTPMLW 67

Qy         72 YNCSLGECSGGVCVPNGRSDVCFKRTWEE 100
              |:| ||||  |||    : : | |   ||
Db         68 YSCPLGECKNGVCEDLRKKEECRKGNGEE 96


Search completed: September 11, 2021, 12:58:42
Job time : 1 secs

Thus the polypeptide sequences do not share a special technical feature.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are 

C. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Regarding claim 52, please elect one of SEQ ID NOs: 73, 74, 76-87, 92, 93 and 95.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Each species are distinct proteins that do not share a special technical feature. For instance, SEQ ID NOs: 73 and 76 share only 31% sequence similarity:
GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 11, 2021, 13:05:13 ; Search time 1 Seconds
                                           (without alignments)
                                           0.021 Million cell updates/sec

Title:          US-16-784-920-73
Perfect score:  1115
Sequence:       1 ENGEGTTQPDYDNSTDYYNY..........NPSDSEIEAAKPKRSDTLSH 193

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 110 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-784-920-76.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   145.5   13.0    110  1  US-16-784-920-76           Sequence 76, Appl


                                    ALIGNMENTS


RESULT 1
US-16-784-920-76

  Query Match             13.0%;  Score 145.5;  DB 1;  Length 110;
  Best Local Similarity   31.2%;  
  Matches   29;  Conservative   21;  Mismatches   38;  Indels    5;  Gaps    2;

Qy         12 DNSTDYYNYEDF--KCTCPAPHLNNTNGTVMKPIGCYYTCNVTRCTAPDTYPCYNLTEHQ 69
              ||:|:  :||||    ||   :  |:    ::|  |   || |  |||:   |::: :  
Db         13 DNATEDEDYEDFFKPVTC---YFANSTVGPLRPPNCKQDCNGTTETAPNGTRCFSIGDEG 69

Qy         70 AKNLTTSPTTLCAVGNCDHGICVPNGTKELCFK 102
               : :| :    | :| | :| |:|  | |:|::
Db         70 LRRMTANLPYDCPLGQCSNGDCIPKETYEVCYR 102


Search completed: September 11, 2021, 13:05:13
Job time : 1 secs

Thus the polypeptide sequences do not share a special technical feature.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 

D. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Please elect one of the chemokines shown in Tables 2-4 and 6. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Each of the chemokines represents a distinct structural entity that do not share a special technical feature, thus detecting one particular chemokine does not share a special technical feature with detecting a separate one.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649